Per curiam.
Respondent was convicted in the United States District Court for the Northern District of Texas of making false, fictitious and fraudulent statements and representations while making applications for adjustment of immigration status pursuant to 8 USC § 1255a. See 8 USC § 1255a (c) (6); 18 USC §§ 2 and 371. He has not appealed that conviction. He was personally served with a petition for appointment of a special master and was served by mail with notice of the hearing before the special master. No response has been forthcoming, and Respondent did not appear at the hearing held by the special master, who recommended that Respondent be disbarred for violation of Standard 66.
We adopt the recommendation of the special master and order Respondent disbarred from the practice of law in this state and that his name be stricken from the roll of those authorized to practice law in Georgia.

Clarke, C. J., Hunt, P. J., Benham, Fletcher, Sears-Collins and Hunstein, JJ., concur.